Title: To James Madison from William Jarvis, 5 July 1806
From: Jarvis, William
To: Madison, James



Sir
Lisbon 5th: July 1806

My last was by the Schooner Ocean, Captn. Treadwell, via Norfolk, a Copy of which I have the honor to inclose with a letter from Mr. Erving & one from Mr. Simpson, copies of three letters to His Excellency Mr. de Araujo & His Excy’s answer of the 28: June to one.  This was relative to the Siezure of two hundred & forty barrels of flour on board the Brig Action of New York James Dryburgh, Master, which estimated at $12 p barl. with the expences, amounted to $3,078.  As no other voucher of the fact was sent me than a protest of the Captain’s taken before Mr. Street, it will be some time before any Satisfaction can be obtained, as this Govmt. no doubt will require time to inquire into the transaction.
Six days Since an order was sent to the Health office at Bellem from the Marquis Pombal, not to quarantine American Vessels longer than five days from New York & Philadelphia & three days from every other port, unless boarded at Sea, when they are to be detained eight days.
A Short time Since this Government gave Official Notice, by advertisement at the Customhouse & on the Exchange, of the determination to declare War upon the Tripolines unless the Hamburger Ship that was taken, (mentioned in mine of the 26 May,) was restored.  The right to demand her is grounded on her being within a half a mile of the Shore when taken.  A War will undoubtedly be the consequence, as she is too rich to be given up.  This will not make much difference to this Country, the War with the Algerines compleatly debarring them from all trade into the Meditirrean, and the Same force employed to keep that power in the Streights will be sufficient for the rest likewise.
Official Notice was posted up two days ago that an Algerine Zebeque & Schooner were out of the Streights.  It is probable they are Tunisians & part of the same Squadron mentioned by Mr Baker, in the inclosed copy of his letter to Mr Leonard  Some private letters from Algarva Say that a Portuguese Schooner has been taken by them; but this wants confirmation.
Robert Ritchie, whom I mentioned as having been impressed, in mine of the 26th:, left the British Vessel of War so soon as she returned.  I applied the same day, without Knowing it.  The Captain answered he had not left him an opportunity to give him up, as he ran away that morning  He is now on board of an American Vessel.  With great Consideration I have the honor to be Sir Yr Mo: Ob: St.

William Jarvis

